DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species claims 3, 4, and “not 9” in the reply filed on June 1, 2021 is acknowledged.  
As claims 3 and 6, in their current form, appear to be substantial duplicates of each other, the original requirement of Species Group A is hereby withdrawn.  Claims 3 and 6 will be examined together.  
Species Group B restriction is maintained, and Applicant has already withdrawn non-elected claim 5.  
Although the Office maintains that claim 9 should be subject to restriction, and claim 9 is currently withdrawn from examination, a 112 rejection is nevertheless made with respect to claim 9, below.  The reason being that Applicant’s comments in the June 1, 2021 response have failed to clarify the record, and it would seem the Office and Applicant disagree upon how claim 9 is being interpreted.  Ultimately, clarification of this matter, as soon as possible, is in the interest of compact prosecution in order to avoid any potential delays if the claimed invention should be found to contain allowable subject matter.  Whether it is “proper” to reject a non-elected claim is beside the point.  

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 3 states that the sulfided metal containing particles are positioned downstream of/below the partially sulfided metal containing particles, whereas claim 6 states that the partially sulfided metal particles are positioned upstream of/above the sulfided metal particles.  While the claims are nominally distinct, the scope of the claims are clearly identical.  

Drawings
Figures 2A-2C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
Paragraph 39 of the specification begins with “In contrast to the present invention, FIGS. 2A-2C are schematics of metal containing particles of sulfiding using mixing methods” (emphasis added).  

Specification
The disclosure is objected to because of the following informalities: Paragraph 1 should be amended to reflect that the parent application 15/518,361 is now U.S. Patent No. 10,286,373.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the partially unsulfided metal particles" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that line 4 of claim 1 recites the presence of “partially sulfided metal containing particles.”  While it is conceivable that if a set of particles is considered to be partially sulfided, it may simultaneously be considered partially unsulfided (e.g., a glass can be both half empty and half full), the claims should use consistent language throughout.  Note that not only should Applicant choose one of “partially sulfided” or “partially unsulfided,” but the term should also maintain reference to metal “containing” particles, and not simply “metal particles,” as is currently cited.  In sum, the currently cited “partially unsulfided metal particles” in lines 9-10 should be changed to “partially sulfided metal containing particles.”  

Claims 1, 3, 6, and 15 all refer to terms including “upstream” and/or “downstream.”  The claimed invention is directed toward a vertical reactor, wherein particles are added at the top of the reactor and removed from the bottom.  Gas is flowed through the reactor in a counter-current manner, entering at the bottom of the reactor and exiting from the upper/top portion.  Applicant’s remarks in the June 1, 2021 response clarify the record, and assert that Applicant interprets two separate “steams” of material moving through the reactor, wherein one stream is particulate matter and the 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “at least 25%,” and the claim also recites “50%, 75%, or 90%,” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim 10 requires that the gaseous stream further comprise “an inert gas and carbon dioxide” (emphasis added).  A review of the instant specification only appears to refer to carbon dioxide as being inert with respect to the intended process.  As such, it is not clear if a second inert gas is required by instant claim 10 in addition to carbon dioxide, or if carbon dioxide alone would satisfy the claimed inert gas requirement.  As 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “250 °C or less,” and the claim also recites “200 °C or less, or 100 °C or less,” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  

Claim 13 refers to “[t]he method of any one of claims 12.”  It is not clear which claim(s) Applicant intends claim 13 to depend from.  For example, claim 13 could depend from claim 12, any one of claims 1-12, or anything in between.  For the purpose of examination, and given the broadest reasonable interpretation, the Office takes the position that claim 13 is a multiple dependent claim depending from any of claims 1-12.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 requires substantially all of the metal containing particles to be removed from the bed, wherein 100% of the removed metal containing particles are sulfided.  If all particles have been removed, and all of the removed particles have been sulfided, than claim 9 requires that all of the metal containing particles in the bed have been fully sulfided, which goes against the requirements of instant claim 1.  Note that instant claim 1 requires both the presence of partially sulfided metal containing particles as well as the addition of unsulfided metal containing particles.  If the independent claim 1 requires both unsulfided and partially sulfided particles, it is not clear how dependent claim 9 can require all of the particles to be sulfided.  Note that claim 15, while not depending from claim 9, states that unsulfided metal containing particles are in the bed after contact with the gaseous stream.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  
It is noted that claim 9 depends from claim 8, which states that a majority of the produced sulfided particles are removed from the bed.  Claim 9 would make sense if it required substantially all of the “sulfided” metal containing particles to be removed from the bed, wherein the 100% of said removed particles being sulfided being a requirement 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dufresne et al (US 2008/0312076).  
Regarding claim 1, and specifically the claimed direction of particulate flow through the bed, Dufresne teaches a process for sulfurization of solid particles (title), wherein a vertical tube may be used to house the particles (par. 75 and Fig. 1).  
Dufresne teaches that the solid particles may be introduced at the upper end of the tube in the case of a downward movement of the particles (par. 76), and said 
Note that Dufresne allows for the particles to move either upward through the tube or downward through the tube (par. 59), wherein selection of either direction of movement, including the instantly claimed downward movement, would have been prima facie obvious, as Dufresne teaches both as suitable options.  
Regarding the claimed flow of gas through the bed of claims 1, 11, and 12, Dufresne teaches the presence of at least one hose for introducing at least one reactive fluid and a hose for drawing off fluid reaction products.  Dufresne further teaches that the fluid may circulate in co-current or in counter-current relative to the direction of circulation of the solid particles (par. 78).  Selection of either direction of flow, including the instantly claimed counter-current flow, would have been prima facie obvious, as Dufresne teaches both as suitable options.  If the particles are travelling in a downward movement, and the reactive fluid is flowing counter-current to the particles, the reactive fluid in such an embodiment would therefore be flowing upward from the lower end of the tube.  
Dufresne teaches that the sulfur-containing compound, used to contact the particles, is hydrogen sulfide/H2S, which may be pure (par. 57).  In instances where pure hydrogen sulfide is used, hydrogen gas is not expected to be present.  
Regarding the claimed operating pressures of claims 1 and 14, Dufresne does not expressly teach a modified pressure within the tube.  At the very least, this is considered to encompass ambient pressure.  Furthermore, one having ordinary skill would have been able to determine suitable reaction conditions, including the claimed Further regarding claim 14, Dufresne teaches that the temperature is preferably between 20 and 250°C (par. 53).  
Regarding claim 2, Dufresne teaches that the process is carried out off-site (abstract).  
Regarding claims 3 and 6, due to the orientation of the bed of Dufresne, relied upon above, the sulfided particles for removal from the system would be located at the lower end of said bed.  With the “fresh”/unsulfided material being introduced at the relative upper end of the bed, the intermediate partially sulfided material would therefore be located above, or upstream of, the sulfided material with respect to the direction of particle movement.  
Regarding claim 4, Dufresne teaches that the process can be carried out continuously or intermittently (par. 60).  If run intermittently, the steps of removing the material from the lower end of the bed and the introduction of unsulfided particles at the upper end of the bed could be carried out sequentially.  Assuming the bed is completely full of material, the removal step would necessarily have to occur either prior to or simultaneously with the introduction of new material into the system in order to make room for said new material.  
Regarding claim 7, Dufresne does not expressly limit the amount of material that is sulfided.  However, it is expected that the intent of such a process would be to achieve a theoretical 100% sulfidation (there is no express teaching of an intent to achieve only partial sulfidation).  Regardless, one Example taught by Dufresne is taught to achieve 94% sulfurization (par. 101).  
claim 8, Dufresne teaches a straightforward process in which unsulfided particles enter a tube, become sulfided, and are removed therefrom, as discussed above.  There is no reason to believe that a majority of the produced sulfided metal containing particles would not be removed from the bottom portion of the tube, as that appears to be the clear intent of Dufresne.  
Regarding claim 10, Dufresne teaches that the hydrogen sulfide utilized in intended process may be pure or diluted, such as with nitrogen (par. 57).  As Dufresne teaches diluted hydrogen sulfide, the Office takes the positon that it would have been obvious to utilize any inert gas for said dilution, including the claimed carbon dioxide.  For any particular set of reaction conditions, certain gases will either be inert, i.e. they will not react in the system, or they will not be inert, i.e. they will react in the system.  Determination of gases which will be inert with respect to any given process is considered to be within the purview of one having ordinary skill in the art, and therefore considered prima facie obvious.  It is noted that the instant Specification classifies carbon dioxide as being inert with respect to the intended sulfurization processes.  
Regarding claim 13, Dufresne teaches the removal of the fluid reaction products.  Insomuch as Dufresne teaches a substantially identical process to that of instant claim 1, as shown above, it is expected to yield substantially identical reaction products, including the claimed water and unused hydrogen sulfide.  
Regarding claim 15, Dufresne taches that the process may be operated continuously or intermittently, as discussed above.  At least in an intermittent operation, the newly introduced unsulfided material would be located at the upper end of the reactor.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830.  The examiner can normally be reached on Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Colin W. Slifka/           Primary Examiner, Art Unit 1732